Case: 6:17-cr-00036-CHB-HAI Doc #: 234 Filed: 09/30/20 Page: 1 of 1 - Page ID#: 4002
                                                                              luti,1'll nJstriot of :Kentuoky
                                                                                     JILED .
                      IN THE UNITED STATES DISTRICT COURT
                                                                                    SEP 30 2020
                     FOR THE EASTERN DISTRICT OF KENTUCKY                               ATLONOON
                               SOUTHERN DIVISION                                    ftOBE"T R. CAAR
                                                                                CLERK U.S. DISTRICT COURT
                                    LONDON

 UNITED STATES OF AMERICA,

               Plaintiff-Appellee,                 CASE NO. 6:17-cr-00036-CHB-HAI

        v.                                         JUDGE BOOM

 RODNEY SCOTT PHELPS,

               Defendant-Appellant.


               DEFENDANT-APPELLANT'S MOTION FOR TRANSCRIPTS
                      OF EX PARTE OR SEALED HEARINGS


        Defendant-Appellant Rodney Scott Phelps, through appellate counsel, respectfully asks

 this Court to provide to counsel, for purposes of appeal, transcripts from ex parte or sealed

 hearings. Reasons in support of this motion are more fully stated in the attached Memorandum

 in Support.




                                           Kort Gatterdam (0040434)
                                            CARPENTER LIPPS & LELAND LLP
                                           280 Plaza, Suite 1300
                                           280 North High Street
                                           Columbus, Ohio 43215
                                           Telephone: (614) 365-4100
                                           Facsimile: (614) 365-9145
                                           E-mail: gatterdam@carpenterlipps.com

                                            Counsel for Defendant-Appellant
